FILED
                           NOT FOR PUBLICATION                                APR 17 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

TAYLOR LEE REYNOLDS; and                        No. 13-15339
CONNIE B. EVANS,
                                                D.C. No. 3:11-cv-00910-RCJ-VPC
                   Plaintiffs - Appellants,

  v.                                            MEMORANDUM*

HOMECOMINGS FINANCIAL
NETWORK, INC.,

                              Defendant,

  and

GMAC MORTGAGE, LLC;
EXECUTIVE TRUSTEE SERVICES,
LLC; and FEDERAL NATIONAL
MORTGAGE ASSOCIATION,

                 Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted April 15, 2015**
                             San Francisco, California

Before: KOZINSKI and GRABER, Circuit Judges, and BENSON,*** Senior
District Judge.

      Plaintiffs Taylor Lee Reynolds and Connie B. Evans appeal the district

court’s partial dismissal of their complaint and partial grant of summary judgment

to Defendants. Reviewing de novo, Lopez-Valenzuela v. Arpaio, 770 F.3d 772,

777 (9th Cir. 2014) (en banc), petition for cert. filed, 83 U.S.L.W. 3631 (U.S. Jan.

13, 2015) (No. 14-825), we affirm.

      1. Because Plaintiffs failed to raise to the district court their argument

concerning the endorsement of the note, the argument is waived. O’Guinn v.

Lovelock Corr. Ctr., 502 F.3d 1056, 1063 n.3 (9th Cir. 2007). In any event, it is

unpersuasive. In Nevada, "a promissory note and a deed of trust are automatically

transferred together unless the parties agree otherwise." Edelstein v. Bank of N.Y.

Mellon, 286 P.3d 249, 257 (Nev. 2012) (en banc). As the district court explained,

the deed of trust was transferred validly to the foreclosing entity, GMAC

Mortgage, LLC. Because GMAC Mortgage was the beneficiary of the deed and


        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
           The Honorable Dee V. Benson, Senior United States District Judge for
the District of Utah, sitting by designation.

                                          2
the holder of the note, it had authority to foreclose on the property. Id. at 255. The

district court properly granted summary judgment.

      2. Contrary to Plaintiffs’ argument, "a mortgage note is a negotiable

instrument." Leyva v. Nat’l Default Servicing Corp., 255 P.3d 1275, 1279 (Nev.

2011).

      3. We have considered Plaintiffs’ other arguments and find none persuasive.

      AFFIRMED.




                                          3